Citation Nr: 0322219	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-10 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

3.  Entitlement to an effective date earlier than October 27, 
1999, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the RO in Huntington, 
West Virginia, which, in part, denied service connection for 
migraine headaches and granted service connection for 
tinnitus and assigned a 10 percent rating, effective April 
10, 2000.  A March 2002 decision by the RO in Roanoke, 
Virginia, assigned the claim of tinnitus an earlier effective 
date of October 27, 1999.      


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  During his four-year period of service, the veteran was 
seen once in December 1971 for a migraine headache.

3.  The veteran is not shown to have filed a claim for 
service connection for tinnitus prior to October 27, 1999.

4.  Since October 27, 1999, the veteran has received the 
maximum 10 percent schedular rating for tinnitus.  All 
symptoms currently associated with the veteran's service-
connected tinnitus are manifested by a ringing sensation.  


CONCLUSION OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  The criteria for a rating in excess of 10 percent for 
service-connected tinnitus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 3.321 (2002); 38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998), 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002), 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003). 

3.  The criteria for an effective date prior to October 27, 
1999, for service connection for tinnitus have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2002).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  The VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the December 
2001 rating decision, the March 2002 rating decision, in the 
April 2002 and April 2003 statement of the case, and VA 
letters to the veteran dated in February 2001, April 2001, 
March 2002, December 2002 and April 2003 have provided the 
veteran with sufficient information regarding the applicable 
regulations.  The veteran and his representative have 
submitted written arguments.  The rating decisions and 
statements of the case of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from August 1968 to August 
1972.

Service medical records show that on medical examination 
performed for enlistment purposes in March 1968, the 
veteran's head was listed as normal.  In the accompanying 
report of medical history dated March 1968, the veteran 
denied a history of frequent or severe headaches.  During a 
September 1971 medical examination, performed to determine if 
the veteran was physically qualified for Operation Deep 
Freeze, his head was listed as normal.  In a September 1971 
report of medical history he reported no history of frequent 
or severe headaches.  A December 1971 treatment note shows he 
complained of a migraine headache.  No diagnosis was noted.  
On separation examination performed in August 1972, his head 
was listed as normal.  The remaining service medical records 
are negative for complaints or treatment of migraine 
headaches.

During a VA examination in October 1999, the veteran 
complained of moderate, high-pitched, constant ringing in his 
right ear, which had lasted for twenty-five years.  The 
examiner opined that it was likely that the etiology of the 
tinnitus was related to the etiology of his hearing loss.  
The diagnosis was mild to profound sensorineural loss in the 
right ear; mild to severe sensorineural loss in the left ear.

In August 2000, H.J. Fishman, M.D., submitted a statement, 
which noted that the veteran suffered from migraine headaches 
between 1968 and 1972, while in Naval service.  The doctor 
reported that the veteran experienced symptoms related to 
migraine headaches such as, severe unilateral pain, nausea, 
vomiting, photophobia, blurred vision and tunnel vision.  The 
doctor further reported that the symptoms were relieved when 
treated with migraine medicine.  

In September 2000, Dr. Fishman submitted a statement and 
essentially reiterated his August 2000 statement, but added 
that the veteran's migraine headaches were occasionally 
disabling.  

In a statement received from H.E.E. Scheidemandel, M. D., 
dated February 2001, he reported that the veteran suffered 
from bilateral tinnitus which was as likely as not, believed 
to be aggravated and worsened by military service, due to 
exposure to acoustic trauma. 

In February 2001, Dr. Fishman submitted a statement, in which 
he opined that it was as likely as not that the current 
migraines the veteran suffered from were related to those 
suffered during his military service.  

During a VA examination in August 2001, the veteran related 
that during service, he was seen for evaluation of migraine 
headaches.  The headaches were unilateral and alternated from 
one side to the other and were associated with photophobia 
and nausea.  He reported spending most of his day in a dark 
room and sleeping to alleviate the headaches.  Presently, the 
headaches occur two times per month and last the better part 
of the day.  Occasionally, pain from the headaches would last 
into the second day and he experienced problems with 
concentration.  The pertinent diagnostic impressions were 
long standing migraine headaches with character infrequency 
and tinnitus.  

During a VA audiological evaluation in August 2001, the 
veteran reported a history of tinnitus.  He complained of a 
constant high-pitched ringing, bilaterally.  The examiner 
opined that the etiology of the tinnitus is the same as the 
etiology of the hearing loss.

In his January 2002 notice of disagreement, the veteran 
contended that his grant of service connection for tinnitus 
should have an effective date of March 26, 1999, which was 
the date he submitted his original claim.  In regards to 
migraine headaches, he explained that his headaches began in 
1969, and originated as a result of his military service.  He 
did not seek medical care for his migraine headaches during 
his time in the military but he still experienced the 
headaches.   

In April 2002, the veteran's sister submitted a statement, 
which indicated she observed the veteran's debilitating 
migraine headaches while in the service from 1968 to 1972.  
When the headaches occurred, they lasted several hours and 
sometimes they lasted two or three days.  The headaches 
occurred two to three times a month.  

In a statement submitted by the veteran dated May 2002, he 
reported that his headaches occurred five to six times a 
month.  Approximately two to three times a month he 
experienced incapacitating headaches.  
     
Analysis

Migraine Headaches

The veteran contends that he incurred migraine headaches in 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

Service medical records show that in December 1971, the 
veteran complained of a migraine headache, but no diagnosis 
was noted.  Remaining service medical records are negative 
for a diagnosis or treatment of migraine headaches.  
 
There is no evidence of migraine headaches dated within the 
first post-service year.  Post-service medical records are 
negative for migraine headaches until Dr. Fishman submitted a 
statement in August 2000, almost 28 years after service.
In August 2000, September 2000, and February 2001, Dr. 
Fishman submitted statements, which indicated that the 
veteran suffered from migraine headaches, and opined that it 
was as likely as not that the migraine headaches were related 
to those suffered during the veteran's military service.  

Although a private physician has opined that the veteran's 
migraine headaches were most likely due to military service, 
the Board notes that this statement is clearly based on the 
history provided by the veteran.  A mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995).  As such this medical 
statement has no probative value in connecting any current 
migraine headaches to service.  Id. 
 
During a VA examination in August 2001, the veteran was 
evaluated for migraine headaches and the examiner diagnosed 
long-standing migraine headaches with character infrequency.

The veteran has asserted that he incurred migraine headaches 
as a result of his service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's current migraine headaches are linked to service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
migraine headaches.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Higher Initial Rating for Tinnitus

The veteran contends that his service-connected tinnitus is 
more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

Prior to June 10, 1999, the rating schedule provided that 
tinnitus was rated 10 percent when persistent, as a symptom 
of head injury, concussion, or acoustic trauma. 38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998).  Effective June 10, 1999, 
the rating schedule provided that tinnitus is rated 10 
percent if it is recurrent.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002).  On June 13, 2003, the rating was again 
amended and provides that tinnitus is rated 10 percent if it 
is recurrent.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  
The rating schedule further provides that a separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Id., Note (1).  Assign only a 
single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head.  Id., 
Note (2).  Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.  Id., Note (3).  

The RO has assigned a 10 percent rating for tinnitus.  Hence, 
the veteran has already been assigned the maximum schedular 
10 percent rating for tinnitus.  He has not been notified of 
the recent amendment to Diagnostic Code 6260, however, since 
he is already receiving the highest allowable rating, this 
determination by the Board does not result in prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the present case, the 
veteran's tinnitus has been relatively static, with no 
demonstrable increase in pathology at any time.  Thus, there 
is no basis for the application of a staged rating in this 
case.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for tinnitus.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The veteran asserts that an earlier effective date prior to 
October 27, 1999, should be assigned for the grant of service 
connection for tinnitus.

The effective date of an award of service connection and 
compensation is the day following the date of separation from 
active service, if an application is received within one year 
after separation from active service; otherwise, the 
effective date will be the date of VA receipt of the claim, 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2002).   

In an original claim for service connection, dates of 
treatment records preceding the claim do not permit an 
effective date for service connection which is prior to the 
date the claim is received by the RO.  See 38 C.F.R. § 3.157 
(2002); Lalonde v. West, 12 Vet. App. 377 (1999).

The Board has reviewed the correspondence received from the 
veteran and his representative.  Such review fails to reveal 
that the veteran raised a claim of entitlement to service 
connection for tinnitus prior to October 27, 1999.

The veteran does not contend that a specific document 
containing a clear claim of entitlement to service connection 
for tinnitus was received prior to October 27, 1999.  Rather, 
the veteran and his representative argue that the claim for 
tinnitus was initiated on March 26, 1999, and this should be 
the effective date assigned to the award of service 
connection for tinnitus.  The Board finds such argument to be 
without merit.  The veteran's claim dated March 26, 1999, 
only deals with bilateral hearing loss.  

The law provides that a claim that specifically identifies 
the benefit sought must be filed in order to obtain such 
benefit.  Mitscher v. West, 13 Vet. App. 123, 127 (1999); see 
also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)(that 
a claim must be filed in order for any type of benefits to...be 
paid under the laws administered by the Secretary).  The 
Board is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32 (1998).

In sum, the record shows that the veteran did not evidence an 
intent to claim entitlement to service connection for 
tinnitus until the time of his October 27, 1999, VA 
examination.  Thus, that is the earliest possible effective 
date for the grant of entitlement to service connection for 
tinnitus.     


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.

An effective date prior to October 27, 1999, for the grant of 
service connection for tinnitus is denied.


____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

